Citation Nr: 0512896	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  00-22 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for chronic cervical dysplasia.  

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for chronic hypercholesteremia / high cholesterol 
level.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from April 1972 to January 
1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Huntington, West Virginia, Regional Office which 
determined that new and material evidence had not been 
received to reopen the veteran's claims of entitlement to 
service connection for chronic cervical dysplasia and 
hypoglycemia.  In January 2000, the veteran submitted a 
notice of disagreement.  The veteran clarified that she was 
not seeking service connection for hypoglycemia but rather 
service connection for hypercholesterolemia.  In January 
2000, the veteran's claims file was transferred to the 
Montgomery, Alabama, Regional Office (RO).  

In September 2000, the RO issued a statement of the case to 
the veteran and her accredited representative which addressed 
the issues of whether new and material evidence had been 
received to reopen the veteran's claims of entitlement to 
service connection for chronic cervical dysplasia and chronic 
hypercholesterolemia.  In October 2000, the veteran submitted 
an Appeal to the Board (VA Form 9).  The veteran has been 
represented throughout this appeal by the Disabled American 
Veterans.  

For the reasons and bases addressed below, the veteran's 
application to reopen her claim of entitlement to service 
connection for chronic cervical dysplasia is GRANTED.  

The issues of whether new and material evidence has been 
received to reopen the veteran's claim of entitlement to 
service connection for chronic hypercholesterolemia and 
service connection for chronic cervical dysplasia are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The Department of Veterans Affairs (VA) 
will notify the veteran if further action is required on her 
part.  

FINDINGS OF FACT

1.  In February 1997, the VA determined that the veteran had 
not submitted a well-grounded claim of entitlement to service 
connection for chronic cervical dysplasia and denied the 
claim.  The veteran and her accredited representative were 
informed in writing of the adverse decision and her appellate 
rights.  The veteran did not submit a notice of disagreement 
with the decision.  

2.  The additional documentation submitted since the February 
1997 rating decision is relevant and probative of the issue 
at hand.


CONCLUSION OF LAW

The February 1997 VA decision which determined that the 
veteran had not submitted a well-grounded claim of 
entitlement to service connection for chronic cervical 
dysplasia and denied the claim is final.  New and material 
evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for chronic cervical 
dysplasia has been presented.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, absent the filing of a notice of disagreement 
within one year of the date of mailing of the notification of 
the initial review and determination of a veteran's claim and 
the subsequent filing of a timely substantive appeal, a 
rating determination is final and is not subject to revision 
upon the same factual basis except upon a finding of clear 
and unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2004).  



I.  Prior Final RO Decision

In February 1997, the VA determined that the veteran had not 
submitted a well-grounded claim of entitlement to service 
connection for chronic cervical dysplasia and denied the 
claim.  In March 1997, the veteran and her accredited 
representative were informed in writing of the adverse 
decision and her appellate rights.  The veteran did not 
submit a notice of disagreement with the decision.  

The evidence considered by the VA in formulating the February 
1997 rating decision may be briefly summarized.  The 
veteran's service medical records make no reference to 
cervical dysplasia.  Clinical documentation from the 
Wright-Patterson Air Force Base medical facility dated in 
February 1994 notes that the veteran exhibited mild cervical 
dysplasia.   


II.  New and Material Evidence 

Title 38 of the Code of Federal Regulations (2004) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated on what constitutes "new and material 
evidence."  New evidence is not that which is cumulative of 
other evidence already present in the record.  In determining 
whether new and material evidence has been submitted, the 
Board must consider the specific reasons for the prior 
denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The additional documentation submitted into the record since 
the February 1997 rating decision consists of photocopies of 
the veteran's service medical records; VA clinical and 
examination records; clinical documentation from 
Wright-Patterson Air Force medical facility; clinical 
documentation from Robert E. Turner, M.D., and the Candler 
Medical Group; and written statements from the veteran.  The 
veteran's service medical records had been previously 
considered by the VA.  In her January 2000 notice of 
disagreement, the veteran stated that:

During December, I went to Wright-
Patterson Air Force Base Regional 
Hospital for the appointment mentioned in 
my letter dated August 16, 1999.  While 
at the appointment, I discussed my 
situation concerning this VA decision 
with my physician.  We reviewed my 
records and found documentation that 
verified that the dysplasia is a 
service-connected condition.   

As it establishes the possibility that she suffers from a 
chronic cervical disorder which originated in service, the 
Board finds that the veteran's January 200 notice of 
disagreement constitutes new and material evidence in that it 
is of such significance that it must be addressed in order to 
fairly decide the merits of the veteran's case.  As new and 
material evidence has been received, the veteran's claim of 
entitlement to service connection for chronic cervical 
dysplasia is reopened.  


III.  VCAA

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's application to reopen her claim of entitlement to 
chronic cervical dysplasia, the Board observes that the RO 
issued a VCAA notice to the veteran in November 2003 which 
informed her of the evidence needed to support her claim; 
what actions she needed to undertake; and how the VA would 
assist her in developing her claim.  The VA has secured or 
attempted to secure all relevant documentation to the extent 
possible.  The veteran has been afforded multiple VA 
examinations for compensation purposes.  The examination 
reports are of record.  While the VCAA notice provided to the 
veteran does not strictly comply with the Court 's guidelines 
as set forth in Pelegrini, the Board finds that such 
deficiency is not prejudicial to the veteran given the 
favorable resolution of her claim above.  


ORDER

The veteran's application to reopen her claim of entitlement 
to service connection for chronic cervical dysplasia is 
GRANTED.  


REMAND

In light of its reopening above, the veteran's claim of 
entitlement to service connection for chronic cervical 
dysplasia is to be determined following a de novo review of 
the entire record.  

In her January 2000 notice of disagreement, the veteran 
states that she was seen at the Wright-Patterson Air Force 
Base medical facility in December 1999 for her cervical 
dysplasia.  Her treating Air Force physician told her that 
the cervical dysplasia originated during active service.  
Clinical documentation of the cited treatment is not of 
record.  The VA should obtain all relevant military, VA, and 
private treatment records which could potentially be helpful 
in resolving the veteran's claim.  Murphy v. Derwinski,  1 
Vet. App. 78, 81-82 (1990).  
The veteran has not been afforded a VA gynecological 
examination for compensation purposes to determine the nature 
and etiology of her cervical dysplasia.  The VA's statutory 
duty to assist the veteran includes the duty to conduct a 
thorough and contemporaneous examination so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In reviewing the record, it appears that the September 1999 
rating decision erroneously determined that new and material 
evidence had not been received to reopen the veteran's claim 
for service connection for hypoglycemia while the veteran had 
actually submitted an application to reopen her claim of 
entitlement to service connection for hypercholesterolemia / 
high cholesterol level.  While the RO apparently attempted to 
correct the error by issuing the September 2000 statement of 
the case to the veteran and her accredited representative, 
the Board finds that such action was ineffective given the 
absence of any prior formal adjudication of the veteran's 
application to reopen her claim.  Therefore, the RO should 
formally adjudicate whether new and material evidence has 
been received to reopen the veteran's claim of entitlement to 
service connection for chronic hypercholesterolemia / high 
cholesterol level.  

Accordingly, this case is REMANDED for the following action:  

1.  After obtaining the appropriate 
release, request that all clinical 
documentation pertaining to the veteran's 
treatment at the Wright-Patterson Air 
Force Base medical facility, including 
that provided in December 1999 and not 
already of record, be forwarded for 
incorporation into the record.  

2.  Then schedule a VA examination for 
compensation purposes in order to 
determine the current nature and severity 
of the veteran's cervical dysplasia.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  If a chronic 
cervical disorder is not diagnosed, the 
VA examiner should specifically state 
that fact.  

The examiner should advance an opinion 
addressing whether it is more likely than 
not (i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) any identified 
chronic cervical disorder had its onset 
during active service or otherwise 
originated during such service.  Send the 
claims folder to the examiner for review.  
The examination report should 
specifically state that such a review was 
conducted.  

3.  Formally adjudicate the issue of 
whether new and material evidence has 
been submitted to reopen the veteran's 
claim of entitlement to service 
connection for chronic 
hypercholesterolemia / high cholesterol 
level.  The veteran and her accredited 
representative should be informed in 
writing of the resulting decision and her 
associated appellate rights.  The issue 
is not on appeal unless there is a notice 
of disagreement and a substantive appeal 
as to the issue.  

4.  Adjudicate the veteran's entitlement 
to service connection for chronic 
cervical dysplasia on the merits.  If the 
benefit sought on appeal remains denied, 
the veteran and her accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


